      Case 2:17-cv-00149-RAH-SRW Document 50 Filed 08/12/20 Page 1 of 3




           IN THE UNITED STATES DISTRICT COURT FOR THE
                   MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION

BRIAN M. SNOW,                       )
AIS# 228680,                         )
                                     )
      Plaintiff,                     )
                                     )
vs.                                  )      CIVIL ACTION NO.:
                                     )      2:17-CV-149-RAH-SRW
LT. HINES, et al.,                   )
                                     )
      Defendants.                    )

                   DEFENDANTS’ AMENDED EXHIBIT LIST

      COME NOW the Defendants, Lieutenant Derrick Hines, and Officer

Cedric Weathers, through undersigned counsel, and submit their Amended

Exhibit List for the evidentiary hearing set for August 26, 2020, as follows:

      1.    January 5, 2017 Alabama Department of Corrections (ADOC)
            Incident Report bates stamped 000686;

      2.    ADOC Incident Report Amendment Signed 1/30/2017 bates stamped
            000687;

      3.    Inmate Brian Snow’s Body Chart dated January 5, 2017 bates
            stamped 000688;

      4.    Inmate Willie Robinson’s Handwritten Statement dated 1/5/17
            relating to the January 5, 2017 Incident bates stamped 000689;


      5.    (Former) inmate John Hunter’s Handwritten Statement dated 1/5/17
            relating to the January 5, 2017 Incident bates stamped 000690;


      6.    Inmate Brian Snow’s Handwritten Statement dated 1/11/17 relating
            to the January 5, 2017 Incident bates stamped 000691;


      7.    Inmate Patrick Lawson’s Handwritten Statement relating to the
            January 5, 2017 Incident bates stamped 000692;
   Case 2:17-cv-00149-RAH-SRW Document 50 Filed 08/12/20 Page 2 of 3




    8.    Three photos[8a, 8b, and 8c] of inmate Brian Snow from January 5,
          2017 bates stamped 000693-000695;

    9.    Living Agreement dated 1/5/17 signed by inmate Brian Snow and
          inmate Patrick Lawson on 1/5/17 bates stamped 000696;

    10.   Inmate Brian Snow’s Medical Records bates stamped 000001-
          000685 and served by mail to inmate Snow on August 6, 2020;

    11.   Officer Cedric Weathers typed and signed statement regarding the
          January 5, 2017 Incident bates stamped 000697;

    12.   Lt. Derrick Hines typed and signed statement regarding the January
          5, 2017 Incident bates stamped 000698;

    13.   Inmate Brian Snow’s ADOC Movement History Form bates stamped
          000699-000703;

    14.   Inmate Brian Snow’s ADOC Disciplinary Reports/Records bates
          stamped 000704-000716;

    15.   Any exhibits needed for impeachment purposes; and,

    16.   Any exhibits listed on Plaintiff's Exhibits List.

   Respectfully submitted this 12 t h day August 2020.


                                    STEVEN T. MARSHALL
                                    ATTORNEY GENERAL



                                    /s/ Mary Goldthwaite
                                    MARY GOLDTHWAITE
                                    Assistant Attorney General
                                    Counsel for Defendants


OF COUNSEL:

OFFICE OF THE ATTORNEY GENERAL
501 Washington Avenue
Montgomery, AL 36130
(334) 353-9189 (T)
(334) 353-8400 (F)

                                      2
     Case 2:17-cv-00149-RAH-SRW Document 50 Filed 08/12/20 Page 3 of 3




                        CERTIFICATE OF SERVICE

      I hereby certify that on August 12, 2020, I electronically filed the

foregoing Defendants’ Amended Exhibit List with the Clerk of the Court, using

the CM/ECF system, and that I have further served a copy of Defendants’

Amended Exhibit List and Exhibits (except for listed medical records previously

served by mail on August 6, 2020) bates stamped 000686-000716 on the

Plaintiff, by placing same in the United States Mail, postage prepaid, and

properly addressed as follows:

      Brian Snow, AIS#228680
      Alabama Therapeutic Education Facility
      102 Industrial Parkway
      Columbiana, Alabama 35051


                                    /s/ Mary Goldthwaite
                                    OF COUNSEL




                                       3
